Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach, U.S. Patent # 5,070,127 in view of Ouchiyama et al., U.S. Patent Application Publication No. 2014/034215.
	Auerbach is directed to the preparation of an impact-resistant, polyarylene sulfide-based composition comprising said base polymer, modified- and hydrogenated vinylaromatic/conjugated diene block copolymer, and an organofunctional alkoxysilane compound, and in comparable relative quantities.  See the abstract, column 5, lines 60-65, column 6, line 38 to column 10, line 68, and column 11, lines 1-28 and 39-41.  Mixtures of these materials are compounded together using typical mixing apparatus known in the prior art such as extruders (column 12, line 14).  However, no targeted extent of dispersion, as marked by the average particle size of the  block copolymer discontinuous phase, is disclosed nor are there mentioned any particulars regarding the dimensions and operational details of the extruder or mixing conditions except for the statement in Example 1 that the nozzle temperature was set between 295°-315° C.  
	As in Auerbach, it is a goal of Ouchiyama to formulate compositions comprising, among other materials, a host polyarylene sulfide [0020-0021], alkoxysilane compound [0025], and a functionalized 
	Whereas Auerbach had not attached any importance to preparing dispersions of the block copolymer in a polyarylene sulfide host wherein the former constituted particles within the latter of an average size on the nm scale, paragraph [0181] of Ouchiyama states that the blend should be produced in such a manner that the olefin copolymer is present as nanoparticles having an average particle size between 1 and 500 nm in order to enhance the toughness, or impact resistance, of the overall molded product.  
	The Examiner understands the non-Newtonian index to be intrinsic to the composition for which this attribute is determined.  Given the strong resemblance of the claimed and prior art compositions obtained from similar mixing operations (more on that to follow), the latter are submitted to obviously be in possession of N values of a similar magnitude.  This is bolstered by the fact that nearly all  exemplifications of a composition containing claimed components (A), (B), and (C) summarized in Tables 1 and 2 of the instant Specification for which the block copolymer represented a discontinuous phase with particles averaging less than 1000 nm were reported to have indices N great than 1.5.

	Regarding claims 17 and 18, [0269] and [0273] describe the employment of a twin screw extruder having a L/D of more than 10 and a screw speed of 300 rpm.  There is no recitation of a suitable melt-kneading energy to be imparted.  On the other hand, melt-kneading energy, according to formula (2) is proportional to the screw rotation speed and the output of the drive motor.  The Examiner understands motor output to be a function of the motor rating, torque, and gearbox efficiency.  Together, output and screw rate define the amount of power being put in to process each kilogram of material.  A skilled practitioner thus will understand that higher melt kneading energy will lend to dispersion of the block copolymer discontinuous phase as smaller particles for a given residence time and will adjust this parameter, similar rotation screw speeds having already been advocated by Ouchiyama, to bring about the production of mixtures with particle sizes smaller than 50 nm.  The act of doing so will obviously result in the practitioner setting the melt kneading energy to be consistent with the claimed range given the compositional similarities of the claimed- and prior art compositions.
	Regarding claim 20, twin screw extruders with side feeders are contemplated in [0188] and mix sequence and introduction of materials is said to be not specifically limited such that the incorporation of at least some of the block copolymer via the side port would be obvious.
	Concerning claim 23, there are enough parallels in not only the makeup of the composition, but also the process by which it is formulated into a dispersion with comparably sized block copolymer nanoparticles that a theoretical article of the specified dimensions made by from the materials and by the process taken from the aforementioned combination would be in possession of an equivalent degree of water pressure resistance strength.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner was unable to glean from the teachings of the references of record and other analogous art why one of ordinary skill would have been motivated to introduce more than 80%, but less than 100%, of the block copolymer via the side feeder in the extrusion process.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




November 19, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765